 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    KAIAN BRANDON,                                    No. 2:14-CV-2883-TLN-DMC-P
10                       Plaintiff,
11           v.                                         ORDER
12    L. WILLIAMS, et al.,
13                       Defendants.
14

15                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
16   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion for an extension of time (Doc.
17   61) to file a reply brief in support of his motion for summary judgment. Good cause appearing
18   therefor, plaintiff’s motion is granted. Plaintiff’s reply brief, filed on November 13, 2018, is
19   deemed timely.
20                  The parties pending cross-motions for summary judgment (Docs. 39, 45, and 49),
21   which are now fully briefed, will be addressed separately.
22                  IT IS SO ORDERED.
23

24

25   Dated: November 29, 2018
26                                                          ____________________________________
                                                            DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
